UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-147019 PROSPER MARKETPLACE, INC. (Exact name of registrant as specified in its charter) Delaware 73-1733867 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number (I.R.S. Employer Identification Number) 111 Sutter Street, 22nd Floor San Francisco, CA94104 (415) 593-5400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of November 7, 2012 there were 3,006,745 shares of the registrant’s common stock outstanding. TABLE OF CONTENTS Page No. Forward-Looking Statements i PART I. FINANCIAL INFORMATION Item 1.Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 2 ConsolidatedStatements of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 3 ConsolidatedStatements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3.Quantitative and Qualitative Disclosures About Market Risk 41 Item 4.Controls and Procedures 41 PART II. OTHER INFORMATION Item 1.Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3.Defaults upon Senior Securities 42 Item 4.Mine Safety Disclosures 42 Item 5.Other Information 42 Item 6. Exhibits 42 Signatures 43 Exhibit Index 44 Table of Contents FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q includes forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements include all statements that do not relate solely to historical or current facts, and can generally be identified by the use of words such as “may,” “believe,” “will,” “expect,” “project,” “estimate,” “intend,” “anticipate,” “plan,” “continue” or similar expressions.In particular, information appearing under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” includes forward-looking statements. Forward-looking statements inherently involve many risks and uncertainties that could cause actual results to differ materially from those projected in these statements. Where, in any forward-looking statement, we express an expectation or belief as to future results or events, such expectation or belief is based on the current plans and expectations of our management and expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the expectation or belief will result or be achieved or accomplished. More information on factors that could cause actual results or events to differ materially from those anticipated is included from time to time in our reports filed with the Securities and Exchange Commission (the “SEC”), including our Annual Report on Form10-K/A for the year ended December 31, 2011, particularly under the caption “Risk Factors.” All forward-looking statements speak only as of the date of this Quarterly Report on Form10-Q and are expressly qualified in their entirety by the cautionary statements included in this Quarterly Report on Form10-Q or our Annual Report on Form10-K/A for the year ended December 31, 2011, particularly under the caption “Risk Factors.” We undertake no obligation to update or revise forward-looking statements that may be made to reflect events or circumstances that arise after the date made or to reflect the occurrence of unanticipated events, other than as required by law. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports and other information with the SEC. You can inspect, read and copy these reports and other information at the SEC’s Public Reference Room at 100FStreet, N.E., Washington,D.C. 20549. You can obtain information regarding the operation of the SEC’s Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website at www.sec.gov that makes available reports, proxy statements and other information regarding issuers that file electronically. i Table of Contents PART I. Financial Information Item 1. Consolidated Financial Statements Prosper Marketplace, Inc. Consolidated Balance Sheets (Unaudited) Restated September 30, December 31, (Unaudited) (Note 2) ASSETS Cash and cash equivalents $ $ Restricted cash Short term investments Receivables Loans held for investment at fair value Borrower Loans Receivable at fair value Property and equipment, net Prepaid and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ $ Accrued liabilities Borrower Payment Dependent Notes at fair value Repurchase obligation Total liabilities Commitments and contingencies (see Note 12) Stockholders' Equity Convertible preferred stock – Series A ($0.001 par value; 4,023,999 shares authorized, issued and outstanding as of September 30, 2012 and December 31, 2011) Convertible preferred stock – Series B ($0.001 par value; 3,310,382 shares authorized, issued and outstanding as of September 30, 2012 and December 31, 2011) Convertible preferred stock – Series C ($0.001 par value; 2,063,558 shares authorized, issued and outstanding as ofSeptember 30, 2012 and December 31, 2011) Convertible preferred stock – Series D ($0.001 par value; 20,340,705 shares authorized, issued and outstanding as of September 30, 2012 and December 31, 2011) Convertible preferred stock – Series E ($0.001 par value; 23,222,747 shares authorized, issued and outstanding as of September 30, 2012 and December 31, 2011) Convertible preferred stock – Series E-1 ($0.001 par value; 10,000,000 shares authorized, issued and outstanding as of September 30, 2012 and December 31, 2011) Convertible preferred stock – Series F ($0.001 par value; 8,996,739 shares authorized, issued and outstanding as of September 30, 2012 and December 31, 2011) Common stock ($0.001 par value; 82,630,003 shares authorized; 3,006,745 and 2,872,859 shares issued and outsanding as of September 30, 2012 and December 31, 2011, respectively) Additional paid-in capital Less Treasury Stock ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents Prosper Marketplace, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues Origination fees $ Loan servicing fees 48 Interest income on BorrowerLoans Interest expense on Payment Dependent Notes ) Rebates and promotions ) Total Revenues Cost of revenues Cost of services ) Reversal of (Provision for) loan and Note repurchases ) ) ) Net revenues Operating expenses Compensation and benefits Marketing and advertising Depreciation and amortization General and administrative Professional services Facilities and maintenance Other Total expenses Loss before other income and expenses ) Other income and expenses Interest income Change in fair value on Borrower Loans, Loans Held for Investment andPayment Dependent Notes, net Insurance recoveries - - - Loss on impairment of fixed assets - - - ) Other Income Total other income and expenses, net Loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average shares - basic and diluted net loss per share The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents Prosper Marketplace, Inc. Consolidated Statements of Stockholders' Equity Preferred Stock Common Stock Treasury Stock Additional Paid- In Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balance as of January 1, 2011 (Audited) $ $ $
